Citation Nr: 1137473	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
In June 2010 the Veteran testified before the undersigned Acting Veterans Law Judge by videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for hepatitis C; specifically, a VA examination is warranted. 

The Veteran's May 1990 blood donation screening test results from the American Red Cross note that antibodies to hepatitis C were normal; the Veteran was found ineligible to donate blood.  His service treatment records include a February 1991 note that states that the Veteran had abnormal liver function tests (LFT's) in November and December 1990.  It was further noted that he had no history of sexually transmitted disease, hepatitis B, or blood transfusion; however, he had a history of alcohol abuse from age 13 to age 19.  He was diagnosed with probable alcohol related liver disease.  Post-service private treatment records note findings of hepatitis C and alcohol dependency.

In a March 2008 claim for service connection and June 2010 hearing testimony, the Veteran maintains that he currently has hepatitis C that was incurred in service.  Specifically, he states that his duties in service included servicing the latrine systems on aircraft and he was exposed to raw sewage on numerous occasions.

VA's duty to assist requires that a VA medical examination be provided or medical opinion obtained when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, it is determined that the evidence at least suggests any current hepatitis C may be related to active duty, satisfying the low threshold of McLendon.  Therefore, a VA examination is needed in this case.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all relevant private and VA treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.

2.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine to ascertain the nature and likely etiology of any current or recent hepatitis C.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should discuss the nature, onset and etiology of hepatitis C.  A history of all the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.

The examiner is then requested to provide the following opinions:

a. Has hepatitis C been present during the pendency of this claim?
b. If so, is there a 50 percent or better probability that hepatitis C was incurred during the Veteran's period of service; or did the condition clearly and unmistakably exist prior to the Veteran's period of service and clearly and unmistakably undergo no chronic increase in severity as a result of service?

The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements and hearing testimony that he was exposed to raw sewage in service.  All findings and conclusions should be set forth in a legible report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


